Citation Nr: 0327256	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-08 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to the appellant's service-
connected left knee disability.

2.  Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to the appellant's service-
connected left knee disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel



INTRODUCTION

The appellant served on active duty from June 1945 to 
November 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In addition to denying the claims listed on the title page of 
this decision, the March 2002 rating decision denied a rating 
in excess of 30 percent for residuals of a left knee injury, 
status post total knee replacement.  After receiving notice 
of this action, which included providing the veteran a copy 
of the rating decision, the veteran, by letter received by VA 
in April 2002, wrote, "this is a notice of disagreement.  I 
feel that my left knee being replaced also caused the right 
knee to go bad.  I am also having problems with both hips, 
due to a unusual gait.  I have not been examined by a 
orthopedic doctor."  In his notice of disagreement, the 
veteran made no mention of the denial of an increased rating 
for his service-connected left knee disorder, and the 
statement of the case issued in May 2002 was limited to the 
service connection issues as shown on the title page.  The 
veteran's substantive appeal, VA Form 9, also referred only 
to the issues of service connection for the right knee and 
bilateral hip disorders.  Thus, the Board finds that the 
issue of entitlement to a rating in excess of 30 percent for 
the service-connected left knee disability was denied by 
rating decision in March 2002, has not been appealed and is 
not before the Board.


REMAND

This case is not yet ready for appellate review.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (VA regulations implementing the VCAA).  See 
also Paralyzed Veterans of America v. Sec'y of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991), overruled in part by Kuzma v. Principi, 
No. 03-7032 (Fed. Cir. Aug. 25, 2003).  VA must notify the 
claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Accordingly, a remand is necessary in the instant 
case for compliance with the provisions of the VCAA.  See 
38 C.F.R. § 19.9 (2003).  In order to comply with the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Quartuccio v. Principi, 16 Vet. App. 
183, the veteran should be notified of the evidence and 
information for which he is responsible and that which VA is 
responsible.  See Quartuccio, 16 Vet. App. at 187.

The appellant contends that his right knee and bilateral hip 
disabilities are secondary to his service-connected left knee 
disability.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  At a 
February 2002 VA joints examination, the examiner did not 
address whether the appellant's right knee and bilateral hip 
disabilities had been aggravated, or worsened in over-all 
severity, by the appellant's service-connected left knee 
disability.  Although the examiner did provide opinions 
addressing whether the appellant's right knee and bilateral 
hip disabilities had been caused by the appellant's service-
connected left knee disability, those opinions are not 
usefully or clearly phrased.  Further that examination was 
conducted by a family nurse practitioner and was not signed 
by a physician.  See Adjudication Procedure Manual, M21-1, 
Part VI, para. 1.07(d).  A medical opinion should be obtained 
to determine whether the appellant has a current right knee 
disability that was either caused by or aggravated by the 
appellant's service-connected left knee disability, whether 
the appellant has a current right hip disability that was 
either caused by or aggravated by the appellant's service-
connected left knee disability, and whether the appellant has 
a current left hip disability that was either caused by or 
aggravated by the appellant's service-connected left knee 
disability.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs; and any 
other applicable legal precedent are 
fully complied with and satisfied, 
including informing the veteran of the 
period of time which he has to submit 
additional evidence.

2.  The appellant should be afforded a VA 
examination, by an M.D., D.O., or 
similarly qualified physician, to 
determine whether the appellant has a 
current right knee disability that was 
either caused by or aggravated by the 
appellant's service-connected left knee 
disability, whether the appellant has a 
current right hip disability that was 
either caused by or aggravated by the 
appellant's service-connected left knee 
disability, and whether the appellant has 
a current left hip disability that was 
either caused by or aggravated by the 
appellant's service-connected left knee 
disability.  The claims folder, including 
the June 11, 2002 statement by W. C., 
D.O., (Dr. C.), should be made available 
to the examiner for review before the 
examination.

As background, the Board notes that when 
a nonservice-connected disability is made 
worse, or aggravated, by a service-
connected disability, which in this case 
is a service-connected left knee 
disorder, the veteran is entitled to 
compensation for the degree of disability 
over and above the degree of disability 
that existed prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

With regard to each joint-the right 
knee, the left hip, and the right hip-
the examiner is requested to opine 
whether there is a current disability of 
that joint and, if so, whether that 
disability was "at least as likely as 
not" caused by or aggravated by the 
appellant's service-connected left knee 
disability.  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation or aggravation as it is to find 
against causation or aggravation.  A 
complete rationale should be provided for 
any opinion expressed.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

